Citation Nr: 1501852	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as due to herbicide exposure, and/or secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and G.B. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to December 1968.  He has verified service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Crohn's disease.  He has asserted several theories of entitlement, including that the Crohn's disease is due to presumed Agent Orange exposure; that it was directly incurred in, or coincident to active duty service; and/or that it is secondary to stress experienced during his Vietnam service.  See Hearing Transcript.  Notably, during the course of this appeal, and subsequent to the May 2013 Board hearing, service connection for PTSD was granted in July 2014.  

The Veteran was provided with a VA examination in connection with this claim in January 2013.  However, as asserted by the Veteran's representative in the September 2014 Informal Hearing Presentation, this opinion only addressed whether the Veteran's condition was caused by exposure to herbicide agents during his service in Vietnam.  It did not address whether the Veteran's Crohn's disease was otherwise directly attributable to his active duty service,  or whether it had its onset therein.  In this regard, the Veteran credibly testified that his stomach/gastrointestinal symptoms began during his Vietnam service ("attacks or bouts of diarrhea or stomach cramps") and that he continued to experience gastrointestinal symptoms until he was ultimately diagnosed with Crohn's disease after service.  The Veteran also credibly testified that suffered from gastrointestinal symptoms concomitant with the stressful events he experienced during service.  As noted, he is now service-connected for PTSD based, at least in part, on those stressful experiences.  Notably, the January 2013 opinion did not address whether the Veteran's Crohn's disease was proximately due to, or aggravated by the now service-connected PTSD. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board acknowledges that it must consider all theories of entitlement reasonably raised by the appellant or by the contents of the record. Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Moreover, once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board is without discretion and must remand the appeal to supplement the provided examination report to obtain opinions as to direct and secondary theories of entitlement. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.
 
2. Request the Veteran provide an authorization for release of non-VA private treatment records related to the issue on appeal that are not already associated with the claims file.  Assist him in obtaining any records he identifies. 

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Obtain all pertinent outstanding VA treatment records dated since January 2013.  Any relevant treatment records contained in the Virtual VA/VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

4. Forward the Veteran's claims folder to the January 2013 VA intestinal examiner, or suitable substitute if the January 2013 VA examiner is not available, in order to obtain a supplemental opinion.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

a. Is it at least as likely as not that Crohn's disease had its onset during active duty service, or is otherwise etiologically related to service?

b. Is it at least as likely as not that Crohn's disease is proximately due to or caused by service-connected PTSD?

c. Is it at least as likely as not that Crohn's disease is permanently worsened or aggravated by his service-connected PTSD?

* In providing the above opinions, the examiner must remain mindful that the Veteran is competent to report that he experienced gastrointestinal symptomatology while on active duty in Vietnam and concomitant with stressful events experience therein, and that he continued to experience GI symptoms post-service, since this requires only his personal knowledge, not medical expertise, as it may come to him through his senses.  

A report of the clarifying opinions should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all findings rendered.  If the reviewing examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why.

5. Thereafter, readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




